PREGERSON, Circuit Judge,
dissenting from the denial of rehearing en banc:
I agree with the panel’s decision to uphold California’s Assault Weapons Control Act. But I part from the panel’s Second Amendment analysis. The right to keep and bear arms is in no way absolute; it is subject to reasonable restrictions such as those embedded in the statute the California legislature enacted. However, the panel misses the mark by interpreting the Second Amendment right to keep and bear arms as a collective right, rather than as an individual right. Because the panel’s decision abrogates a constitutional right, this case should have been reheard en banc.